               Case 18-12491-CSS              Doc 1794        Filed 03/25/20         Page 1 of 16




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------- x
                                        :
In re:                                  :                       Chapter 11
                                        :
Promise Healthcare Group, LLC, et al.,1 :                       Case No. 18-12491 (CSS)
                                        :
                     Debtors.           :                       (Jointly Administered)
                                        :
--------------------------------- x

                                         AFFIDAVIT OF SERVICE

       I, Andrew G. Vignali, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

         On March 20, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served (1) by the method set forth on the Core/2002 Service
List attached hereto as Exhibit A; (2) by the method set forth on the Attorneys General Service List
attached hereto as Exhibit B; and (3) by email on the Agenda Respondents Service List attached
hereto as Exhibit C:

         •   Notice of Agenda of Matters Scheduled for Hearing on March 24, 2020 at 11:00 A.M.
             (ET) [Docket No. 1787] (the “Notice of Agenda”)


        On March 25, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the Notice of Agenda to be served by email on the Supplemental Email Service List attached
hereto as Exhibit D.



1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
            Case 18-12491-CSS        Doc 1794     Filed 03/25/20    Page 2 of 16




Dated: March 25, 2020
                                                           _/s/ Andrew G. Vignali
                                                           Andrew G. Vignali
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on March 25, 2020, by Andrew G. Vignali, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.


/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                              2
                                                                                    SRF 40805
Case 18-12491-CSS   Doc 1794   Filed 03/25/20   Page 3 of 16




                        Exhibit A
                                                                  Case 18-12491-CSS                     Doc 1794                   Filed 03/25/20           Page 4 of 16
                                                                                                                     Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below

                          DESCRIPTION                                         NAME                                           ADDRESS                          FAX                     EMAIL           METHOD OF SERVICE
                                                            Bankruptcy Administration - Wells Fargo   Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC fka   Vendor Financial Services, LLC fka GE     1738 Bass Road
GE Capital Information Technology Solutions                 Capital Information                       Macon GA 31210                                                                               Overnight Mail
                                                            Bankruptcy Administration - Wells Fargo   Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC fka   Vendor Financial Services, LLC fka GE     P.O. Box 13708
GE Capital Information Technology Solutions                 Capital Information                       Macon GA 31208-3708                                                                          Overnight Mail
                                                                                                      Attn: Joseph Grey, Esquire
                                                                                                      1105 North Market Street
                                                                                                      Suite 901
Counsel to Ally Bank                                        Cross & Simon, LLC                        Wilmington DE 19801                                           jgrey@crosslaw.com             Email
                                                                                                      Attn: Brian E. Greer, Esq.
                                                                                                      Three Bryant Park
                                                                                                      1095 Avenue of the Americas
Counsel to Select Medical Corporation                       DECHERT LLP                               New York NY 10036-6797                                        brian.greer@dechert.com        Email
                                                                                                      Attn: Stephen M. Leitzell, Esq., Jonathan R. Stott,
                                                                                                      Esq.
                                                                                                      Cira Centre
                                                                                                      2929 Arch Street                                              stephen.leitzell@dechert.com
Counsel to Select Medical Corporation                       DECHERT LLP                               Philadelphia PA 19104-2808                                    jonathan.stott@dechert.com     Email
                                                                                                      Attn: Bankruptcy Department
                                                                                                      Carvel State Office Building
                                                                                                      820 North French Street , 6th Floor
Delaware Attorney General                                   Delaware Attorney General                 Wilmington DE 19801                                           attorney.general@state.de.us   Email
                                                                                                      Attn: Zillah Frampton
                                                                                                      820 North French Street
Delaware Division of Revenue                                Delaware Division of Revenue              Wilmington DE 19801                                           fasnotify@state.de.us          Email
                                                                                                      Corporations Franchise Tax
                                                                                                      P.O. Box 898
Delaware Secretary of State                                 Delaware Secretary of State               Dover DE 19903                                                dosdoc_ftax@state.de.us        Email
                                                                                                      Attn: Bankruptcy Department
                                                                                                      820 Silver Lake Boulevard
                                                                                                      Suite 100
Delaware State Treasury                                     Delaware State Treasury                   Dover DE 19904                                                statetreasurer@state.de.us     Email
                                                                                                      Attn: Stuart M. Brown and Kaitlin MacKenzie
                                                                                                      Edelman
                                                                                                      1201 N. Market Street
                                                                                                      Suite 2100                                                    stuart.brown@dlapiper.com
Counsel to Debtors                                          DLA Piper LLP (US)                        Wilmington DE 19801                                           kaitlin.edelman@dlapiper.com   Email
                                                                                                      Attn: Amish R. Doshi, Esq.
                                                                                                      1979 Marcus Avenue
                                                                                                      Suite 210E
Counsel to Oracle America, Inc.                             Doshi Legal Group, P.C.                   Lake Success NY 11042                                         amish@doshilegal.com           Email
                                                                                                      Attn: Allen A. Etish, Esquire
                                                                                                      20 Brace Road
                                                                                                      Suite 400
Counsel to PMA Insurance Group                              Earp Cohn P.C.                            Cherry Hill NJ 08034                                          aetish@earpcohn.com            Email




          In re: Promise Healthcare Group, LLC, et al .
          Case No. 18-12491 (CSS)                                                                                    Page 1 of 7
                                                                Case 18-12491-CSS                    Doc 1794                   Filed 03/25/20           Page 5 of 16
                                                                                                                  Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                         DESCRIPTION                                         NAME                                        ADDRESS                             FAX                        EMAIL                     METHOD OF SERVICE
                                                                                                   Attn: Christopher F. Graham, Esquire and Sarah
                                                                                                   Morrissey, Esquire
                                                                                                   10 Bank Street
                                                                                                   Suite 700                                                           cgraham@eckertseamans.com
Counsel to PRIDEGLOBAL                                    Eckert Seamans Cherin & Mellott, LLC     White Plains NY 10606                                               smorrissey@eckertseamans.com            Email
                                                                                                   Attn: Tara L. Lattomus, Esquire
                                                                                                   222 Delaware Avenue
                                                                                                   7th Floor                                                           tlattomus@eckertseamans.com
Counsel to PRIDEGLOBAL                                    Eckert Seamans Cherin & Mellott, LLC     Wilmington DE 19801                                                 boneill@eckertseamans.com               Email
                                                                                                   ATTN: WILLIAM PALLEY
                                                          Efficient Management Resource Systems,   19830 WEST SPLIT OAK ROAD
Top 30 Largest Unsecured Creditors                        Inc.                                     CHATSWORTH CA 91311                                                                                         Overnight Mail
                                                                                                   Attn: Bankruptcy Department
                                                                                                   1650 Arch Street
Environmental Protection Agency - Region 3                Environmental Protection Agency          Philadelphia PA 19103-2029                           215-814-5103                                           Fax and Overnight Mail
                                                                                                   ATTN: ERIC S. WENZEL
                                                                                                   219 WELSH POOL ROAD
Top 30 Largest Unsecured Creditors                        Freedom Medical, Inc.                    EXTON PA 19341                                                      ewenzel@freedommedical.com              Email
                                                                                                   Attn: Andrew Hinkelman, Jennifer Byrne and
                                                                                                   Christopher Goff
                                                                                                   214 North Tryon Street                                              andrew.hinkelman@fticonsulting.com
                                                                                                   Suite 1900                                                          jennifer.byrne@fticonsulting.com
Debtors' Restructuring Advisors                           FTI Consulting                           Charlotte NC 28202                                                  christopher.goff@fticonsulting.com      Email
                                                                                                   Attn: Craig B. Garner, Esq.
                                                                                                   13274 Fiji Way
                                                                                                   Suite 250
Counsel to Efficient Management Resource Systems, Inc..   Garner Health Law Corporation            Marina del Rey CA 90292                                             craig@garnerhealth.com                  Email
                                                                                                   Attn: Suzanne E. Rand-Lewis
                                                                                                   5990 Sepulveda Blvd. #630                                           srand-lewis@randandrand-lewisplcs.com
Counsel to Viola Ovchar                                   Gary Rand & Suzanne E. Rand-Lewis PLCS   Sherman Oaks CA 91411                                               grand@randandrand-lewisplcs.com         Email
                                                                                                   Attn: Natasha Songonuga
                                                                                                   300 Delaware Avenue
Counsel to Melanie L. Cyganowksi, Patient Care                                                     Suite 1015
Ombudsman                                                 Gibbons P.C.                             Wilmington DE 19801-1671                                            nsongonuga@gibbonslaw.com               Email

Counsel to Bio-Medical Applications of Louisiana, LLC                                              Attn: Alan D. Halperin, Esq., Debra J. Cohen, Esq.
d/b/a Shreveport Regional Dialysis Center a/k/a BMA                                                40 Wall Street, 37th Floor                                          ahalperin@halperinlaw.net
Northwest Louisiana                                       Halperin Battaglia Benzija, LLP          New York NY 10005                                                   dcohen@halperinlaw.net                  Email
                                                                                                   ATTN: JOSEPH ANTONELLI, ESQ. and JANELLE
                                                                                                   CARNEY, ESQ.
                                                                                                   C/O LAW OFFICE OF JOSEPH ANTONELLI
                                                          Heb Ababa, Ronaldoe Gutierrez, and       14758 PIPELINE AVE, SUITE E, 2ND FLOOR
Top 30 Largest Unsecured Creditors                        Yolanda Penney                           CHINO HILLS CA 91709                                                jantonelli@antonellilaw.com             Email
                                                                                                   Attn: Daniel K. Hogan, Esq.
                                                                                                   1311 Delaware Avenue
Counsel to Healthcare Finance Partners, Corp.             Hogan♦McDaniel                           Wilmington DE 19806                                                 dkhogan@dkhogan.com                     Email
                                                                                                   Attn: Cristina Lopes Goulart - Bankruptcy
                                                                                                   Coordinator
                                                                                                   Av. Pasteur 146 & 138
Counsel to IBM Credit LLC                                 IBM Credit LLC                           Rio de Janeiro RJ 22290-240 Brazil                                  cgoulart@br.ibm.com                     Email


         In re: Promise Healthcare Group, LLC, et al .
         Case No. 18-12491 (CSS)                                                                                  Page 2 of 7
                                                                 Case 18-12491-CSS                       Doc 1794                  Filed 03/25/20          Page 6 of 16
                                                                                                                     Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below

                          DESCRIPTION                                         NAME                                           ADDRESS                            FAX                         EMAIL                  METHOD OF SERVICE
                                                                                                       Attn: Paul Wearing
                                                                                                       Special Handling Group
                                                                                                       7100 Highlands Pkwy
Counsel to IBM Credit LLC (Case No. 18-12499)              IBM Credit LLC                              Smyrna GA 30082                                                                                       Overnight Mail
                                                                                                       Centralized Insolvency Operation
                                                                                                       2970 Market Street
                                                                                                       Mail Stop 5 Q30 133
IRS Insolvency Section                                     Internal Revenue Service                    Philadelphia PA 19104-5016                          855‐235‐6787                                      Fax
                                                                                                       Centralized Insolvency Operation
                                                                                                       P.O. Box 7346
IRS Insolvency Section                                     Internal Revenue Service                    Philadelphia PA 19101-7346                          267-941-1015                                      Fax
                                                                                                       Attn: Jay L. Welford
                                                                                                       27777 Franklin Road
                                                                                                       Suite 2500
Counsel to VFI KR SPE I, LLC and Varilease Finance, Inc.   Jaffe Raitt Heuer & Weiss, P.C.             Southfield MI 48034-8214                                           jwelford@jaffelaw.com              Email
                                                                                                       Attn: David S. Rubin
                                                                                                       445 N. Boulevard, Suite 300
                                                                                                       P.O. Box 2997
Counsel to Rouge General Medical Center                    Kantrow Spaht Weaver and Blitzer (APLC)     Baton Rouge LA 70821-2997                                          david@kswb.com                     Email
                                                                                                       Attn: Domenic E. Pacitti, Esq.
                                                                                                       919 Market Street
                                                                                                       Suite 1000
Counsel to City National Bank of Florida                   Klehr Harrison Harvey Branzburg LLP         Wilmington DE 19801-3062                                           dpacitti@klehr.com                 Email
                                                                                                       Attn: Morton R. Branzburg, Esq.
                                                                                                       1835 Market Street
                                                                                                       Suite 1400
Counsel to City National Bank of Florida                   Klehr Harrison Harvey Branzburg LLP         Philadelphia PA 19103                                              mbranzburg@klehr.com               Email
                                                                                                       Attn: Hallie D. Hannah, Esq.
                                                                                                       100 Pacifica
Counsel to Creditor Harbor Pointe Air Conditioning &                                                   Suite 370
Control Systems, Inc.                                      Law Office of Mitchell B. Hannah            Irvine CA 92618                                                    hallie@hannahlaw.com               Email
                                                                                                       Attn: Guy R. Bayley, Esq.
                                                                                                       547 S. Marengo Avenue
Counsel to Coastline Anesthesia and Pain Medical Group     Law Offices of Guy R. Bayley                Pasadena CA 91101                                                  bayleyco@me.com                    Email
                                                                                                       Attn: Gary E. Klausner, Esq.
                                                                                                       10250 Constellation Boulevard
                                                                                                       Suite 1700
Counsel to AGF Investment Fund 5, LLC                      Levene, Neale, Bender, Yoo & Brill L.L.P.   Los Angeles CA 90067                                               GEK@lnbyb.com                      Email
                                                                                                       Attn: Elizabeth Weller
                                                                                                       2777 N. Stemmons Freeway
                                                                                                       Suite 1000
Counsel to Dallas County                                   Linebarger Goggan Blair & Sampson, LLP      Dallas TX 75207                                                    dallas.bankruptcy@publicans.com    Email
                                                                                                       Attn: President or General Counsel
                                                                                                       P.O. Box 3064
Counsel to Harris County                                   Linebarger Goggan Blair & Sampson, LLP      Houston TX 77253-3064                                              houston_bankruptcy@publicans.com   Email
                                                                                                       Attn: Matthew J. Rifino, Esq. and Kate Roggio Buck,
                                                                                                       Esq.
                                                                                                       405 N. King Street
Counsel for Aetna Health Inc. and certain affiliated                                                   8th Floor                                                          mrifino@mccarter.com
entities                                                   McCarter & English, LLP                     Wilmington DE 19801                                                kbuck@mccarter.com                 Email


          In re: Promise Healthcare Group, LLC, et al .
          Case No. 18-12491 (CSS)                                                                                    Page 3 of 7
                                                                Case 18-12491-CSS                      Doc 1794                  Filed 03/25/20         Page 7 of 16
                                                                                                                   Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                          DESCRIPTION                                        NAME                                           ADDRESS                         FAX                         EMAIL              METHOD OF SERVICE
                                                                                                     Attn: William P. Smith, James W. Kapp and Megan
                                                                                                     Preusker
                                                                                                     444 West Lake Street                                             wsmith@mwe.com
Proposed Special Counsel for the Silver Lake Debtors in                                              Suite 4000                                                       jkapp@mwe.com
Connection with the Sale of the Silver Lake Medical Center McDermott Will & Emery LLP                Chicago IL 60606                                                 mpreusker@mwe.com              Email
                                                                                                     Attn: Art Gambill
                                                                                                     Promenade
                                                                                                     1230 Peachtree Street, N.E., Suite 1200
Counsel to agent for prepetition credit facility          McGuireWoods LLP                           Atlanta GA 30309-3534                                            agambill@mcguirewoods.com      Email
                                                                                                     Attn: Brian I. Swett and Alexandra Shipley
                                                                                                     77 West Wacker Drive
                                                                                                     Suite 4100                                                       bswett@mcguirewoods.com
Counsel to Wells Fargo Bank, National Association         McGuirewoods LLP                           Chicago IL 60601-1818                                            ashipley@mcquirewoods.com      Email
                                                                                                     Attn: Sheryl L. Moreau
                                                                                                     Bankruptcy Unit
                                                                                                     P.O. Box 475
Counsel to Department of Revenue                          Missouri Department of Revenue             Jefferson City MO 65105-0475                                                                    Overnight Mail
                                                                                                     Attn: Brett D. Fallon, Esq.
                                                                                                     500 Delaware Avenue, Suite 1500
                                                                                                     P.O. Box 2306
Counsel to AGF Investment Fund 5, LLC                     Morris James LLP                           Wilmington DE 19899-2306                                         bfallon@morrisjames.com        Email

                                                                                                   Attn: Andrew R. Remming, Joseph C. Barsalona II
                                                                                                   1201 N. Market St.
                                                                                                   16th Floor                                                         aremming@mnat.com
Counsel for Concordia Bank & Trust Company               Morris, Nichols, Arsht & Tunnell LLP      Wilmington DE 19899-1347                                           jbarsalona@mnat.com            Email
                                                                                                   ATTN: JERRY CARPENTER
                                                                                                   4721 MORRISON DRIVE
                                                         Morrison Management Resources Systems, SUITE 300
Top 30 Largest Unsecured Creditors                       Inc.                                      MOBILE AL 36609                                     251-461-3193                                  Fax
                                                                                                   Attn: Timothy M. Swanson
                                                                                                   1400 16th Street
                                                                                                   Sixth Floor
Counsel to DaVita, Inc.                                  Moye White LLP                            Denver CO 80202                                                    tim.swanson@moyewhite.com      Email
                                                                                                   Attn: Benjamin Hackman
                                                                                                   J. Caleb Boggs Federal Building
                                                                                                   844 King Street, Suite 2207, Lockbox 35
United States Trustee District of Delaware               Office of the United States Trustee       Wilmington DE 19801                                                benjamin.a.hackman@usdoj.gov   Email
                                                                                                   Attn: Jennifer S. Feeney, Robert C. Yan, Esq. and
                                                                                                   Michael R. Maizel, Esq.                                            jfeeney@otterbourg.com
Counsel to Melanie L. Cyganowksi, Patient Care                                                     230 Park Avenue                                                    ryan@otterbourg.com
Ombudsman                                                Otterbourg P.C.                           New York NY 10169                                                  mmaizel@otterbourg.com         Email
                                                                                                   Attn: Jeffrey N. Pomerantz, Esq., Bradford J.
                                                                                                   Sandler, Esq. and Colin R. Robinson, Esq.
                                                                                                   919 N. Market Street                                               jpomerantz@pszjlaw.com
                                                                                                   17th Floor                                                         bsandler@pszjlaw.com
Counsel to the Official Committee of Unsecured Creditors Pachulski Stang Ziehl & Jones LLP         Wilmington DE 19801                                                crobinson@pszjlaw.com          Email
                                                                                                   Attn: Jeanmarie Baer
City of Wichita Falls, Wichita Falls Independent School  Perdue, Brandon, Fielder, Collins & Mott, P.O. Box 8188
District and Wichita County                              L.L.P.                                    Wichita Falls TX 76307                                             jbaer@pbfcm.com                Email


          In re: Promise Healthcare Group, LLC, et al .
          Case No. 18-12491 (CSS)                                                                                  Page 4 of 7
                                                                 Case 18-12491-CSS                     Doc 1794                  Filed 03/25/20            Page 8 of 16
                                                                                                                   Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                          DESCRIPTION                                        NAME                                          ADDRESS                           FAX                     EMAIL              METHOD OF SERVICE
                                                                                                     Attn: Jeremy R. Johnson
                                                                                                     600 Third Avenue, 42nd Floor
Counsel to KND Real Estate 40, L.L.C.                     Polsinelli PC                              New York NY 10016                                             jeremy.johnson@polsinelli.com     Email
                                                                                                     Attn: Shanti M. Katona, Brenna A. Dolphin
                                                                                                     222 Delaware Ave, Suite 1101
Counsel to KND Real Estate 40, L.L.C.                     Polsinelli PC                              Wilmington DE 19801                                           bdolphin@polsinelli.com           Email
                                                                                                     Attn: Jeremy W. Ryan and R. Stephen McNeill
                                                                                                     1313 North Market Street, Sixth Floor
                                                                                                     P.O. Box 951                                                  jryan@potteranderson.com
Counsel to LADMC, LLC                                     Potter Anderson & Corroon LLP              Wilmington DE 19899                                           rmcneill@potteranderson.com       Email
                                                                                                     Attn: Phillip G. Vermont
                                                                                                     500 Hopyard Road
Counsel to Pacific Hospital Management, Inc., a California                                           Suite 225
Corporation, dba Promise Hospital of San Diego, California Randick O'Dea & Tooliatos, LLP            Pleasanton CA 94588                                           pvermont@randicklaw.com           Email
                                                                                                     Attn: John H. Knight, Amanda R. Steele and David T.
                                                                                                     Queroli
                                                                                                     One Rodney Square                                             knight@rlf.com
                                                                                                     920 North King Street                                         steele@rlf.com
Counsel to Wells Fargo Bank, National Association         Richards, Layton & Finger, P.A.            Wilmington DE 19801                                           queroli@rlf.com                   Email
                                                                                                     Attn: Lucian B. Murley, Esquire
                                                                                                     1201 North Market Street, Suite 2300
                                                                                                     P.O. Box 1266
Counsel to AmeriHealth Caritas Louisiana, Inc.            Saul Ewing Arnstein & Lehr LLP             Wilmington DE 19899                                           luke.murley@saul.com              Email
                                                                                                     Attn: Rose Cherson
                                                                                                     919 Third Avenue
Counsel to the SWC Landlords                              Schulte Roth & Zabel LLP                   New York NY 10022                                             rose.cherson@srz.com              Email
                                                                                                     Secretary of the Treasury
                                                                                                     100 F Street NE
Securities and Exchange Commission - Headquarters         Securities & Exchange Commission           Washington DC 20549                                           secbankruptcy@sec.gov             Email
                                                                                                     Attn: Bankruptcy Department
                                                                                                     Brookfield Place
                                                          Securities & Exchange Commission - NY      200 Vesey Street, Suite 400                                   bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office      Office                                     New York NY 10281-1022                                        nyrobankruptcy@sec.gov            Email
                                                                                                     Attn: Bankruptcy Department
                                                                                                     One Penn Center
                                                          Securities & Exchange Commission -         1617 JFK Boulevard, Suite 520
Securities and Exchange Commission - Regional Office      Philadelphia Office                        Philadelphia PA 19103                                         secbankruptcy@sec.gov             Email
                                                                                                     Attn: Edward H. Tillinghast, III, Esq.
                                                                                                     30 Rockefeller Plaza
Counsel to Spectrum a/k/a Charter Communications, Inc     Sheppard Mullin Richter & Hampton LLP      New York NY 10112                                             etillinghast@sheppardmullin.com   Email
                                                                                                     Attn: Andrew H. Sherman, Esq., Boris I.
                                                                                                     Mankovetskiy, Esq. and Rachel E. Brennan, Esq.
                                                                                                     The Legal Center                                              asherman@sillscummis.com
                                                                                                     One Riverfont Plaza                                           bmankovetskiy@sillscummis.com
Counsel to the Official Committee of Unsecured Creditors Sills Cummis & Gross P.C.                   Newark NJ 07102                                               rbrennan@sillscummis.com          Email
                                                                                                     Attn: Steven L. Walsh
                                                                                                     One Rodney Square
Counsel for Symphony Diagnostic Services No. 1 d/b/a                                                 P.O. Box 636
Mobilex                                                   Skadden, Arps, Slate, Meagher & Flom LLP   Wilmington DE 19899-0636                                      steven.walsh@skadden.com          Email




          In re: Promise Healthcare Group, LLC, et al .
          Case No. 18-12491 (CSS)                                                                                  Page 5 of 7
                                                                Case 18-12491-CSS                Doc 1794                  Filed 03/25/20           Page 9 of 16
                                                                                                             Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

                          DESCRIPTION                                       NAME                                    ADDRESS                             FAX                           EMAIL                METHOD OF SERVICE
                                                                                               Attn: Lisa Hatfield
                                                                                               500 Creek View Road
                                                                                               Suite 304
Counsel to Webb Shade Memorial Fund                       Stern & Eisenberg Mid-Atlantic, PC   Newark DE 19711                                                    lhatfield@sterneisenberg.com       Email
                                                                                               Attn: Joseph H. Huston, Jr. and Evan B. Coren
                                                                                               919 North Market Street
                                                                                               Suite 1300                                                         jhh@stevenslee.com
Counsel to Healthcare Services Group, Inc.                Stevens & Lee, P.C.                  Wilmington DE 19801                                                ebc@stevenslee.com                 Email
                                                                                               Attn: Robert Lapowsky
                                                                                               620 Freedom Business Center
                                                                                               Suite 200
Counsel to Healthcare Services Group, Inc.                Stevens & Lee, P.C.                  King of Prussia PA 19406                                           rl@stevenslee.com                  Email

                                                                                               Attn: Paul Douglas Stewart, Jr., Brandon A. Brown
                                                                                               301 Main Street, Suite 1640
Admitted Pro Hac Vice as Counsel for                                                           P. O. Box 2348                                                     dstewart@stewartrobbins.com
C. Randolph Tillman & Christopher H. Cheek                Stewart Robbins & Brown LLC          Baton Rouge LA 70821-2348                                          bbrown@stewartrobbins.com          Email
                                                                                               ATTN: BRENDAN BAKIR
                                                                                               18000 STUDEBAKER ROAD
                                                                                               SUITE 700
Top 30 Largest Unsecured Creditors                        Surgical Program Development         CERRITOS CA 90703                                   310-861-5001                                      Fax
                                                                                               Attn: J. Casey Roy
                                                                                               Bankruptcy & Collections Division
Counsel to the Texas Health and Human Services                                                 P.O. Box 12548- MC 008
Commission                                                Texas Attorney General’s Office      Austin TX 78711-2548                                               casey.roy@oag.texas.gov            Email
                                                                                               Attn: Christopher S. Murphy, Sherri K. Simpson
                                                                                               Bankruptcy & Collections Division
                                                                                               P.O. Box 12548                                                     sherri.simpson@oag.texas.gov
Counsel for the Texas Comptroller of Public Accounts      Texas Attorney General's Office      Austin TX 78711-2548                                               christopher.murphy@oag.texas.gov   Email
                                                                                               Attn: Scott J. Leonhardt, Jason A. Gibson
                                                                                               824 N. Market Street
                                                                                               Suite 810                                                          leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                       The Rosner Law Group LLC             Wilmington DE 19801                                                gibson@teamrosner.com              Email
                                                                                               Attn: Dan McAllister
                                                                                               Bankruptcy Desk
Counsel for The San Diego County Treasurer-Tax Collector                                       1600 Pacific Highway, Room 162
of California                                            Treasurer-Tax Collector               San Diego CA 92101                                  619-685-2589                                      Fax
                                                                                               Attn: General Counsel
                                                                                               950 Pennsylvania Avenue, NW
United States Department of Justice                       U.S. Department of Justice           Washington DC 20530-0001                                                                              Overnight Mail
                                                                                               Attn: Ruth A. Harvey, Margaret M. Newell, Seth B.
                                                                                               Shapiro
                                                                                               P.O. Box 875
                                                                                               Ben Franklin Station
Counsel to the United States                              U.S. Department of Justice           Washington DC 20044-0875                                           seth.shapiro@usdoj.gov             Email
                                                                                               Attn: Charles Oberly
                                                                                               c/o Ellen Slights
                                                                                               1007 Orange Street, Suite 700, P.O. Box 2046
US Counsel to the District of Delaware                    US Attorney for Delaware             Wilmington DE 19899-2046                                           usade.ecfbankruptcy@usdoj.gov      Email




          In re: Promise Healthcare Group, LLC, et al .
          Case No. 18-12491 (CSS)                                                                            Page 6 of 7
                                                               Case 18-12491-CSS                    Doc 1794               Filed 03/25/20              Page 10 of 16
                                                                                                                 Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below

                          DESCRIPTION                                         NAME                                        ADDRESS                             FAX                         EMAIL              METHOD OF SERVICE
                                                                                                   Attn: Gary F. Torrell, Esq.
                                                                                                   1888 Century Park East
                                                                                                   Suite 1100
Counsel to LADMC, LLC                                     Valensi Rose, PLC                        Los Angeles CA 90067                                  310-277-1706                                  Fax
                                                                                                   Attn: David E. Lemke, Esquire and Melissa W. Jones,
                                                                                                   Esquire
                                                                                                   Nashville City Center
                                                                                                   511 Union Street, Suite 2700                                         david.lemke@wallerlaw.com
Counsel to Ally Bank                                      Waller Lansden Dortch & Davis, LLP       Nashville TN 37219                                                   melissa.jones@wallerlaw.com    Email
                                                                                                   Attn: John Tishler, Katie G. Stenberg, Blake D. Roth,
                                                                                                   and Tyler Layne                                                      john.tishler@wallerlaw.com
                                                                                                   511 Union Street                                                     katie.stenberg@wallerlaw.com
                                                                                                   Suite 2700                                                           blake.roth@wallerlaw.com
Counsel to Debtors                                        Waller Lansden Dortch & Davis, LLP       Nashville TN 37219                                                   Tyler.Layne@wallerlaw.com      Email
                                                                                                   Attn: Specialty Finance Loan Portfolio Manager
                                                                                                   2450 Colorado Avenue, Suite 3000 West
Wells Fargo Bank, National Association                    Wells Fargo Bank, National Association   Santa Monica CA 90404                                                                               Overnight Mail

                                                                                                   Attn: Stephen D. Wheelis and Richard A. Rozanski
                                                                                                   2312 S MacArthur Dr.
                                                                                                   P.O. Box 13199
Counsel to Concordia Bank & Trust Company                 Wheelis & Rozanski, APLC                 Alexandria LA 71315-3199                                             steve@wheelis-rozanski.com     Email
                                                                                                   Attn: Christopher M. Samis
                                                                                                   The Renaissance Centre
                                                                                                   405 North King Street, Suite 500
Counsel to the SWC Landlords                              Whiteford, Taylor & Preston LLC          Wilmington DE 19801                                                  csamis@wtplaw.com              Email
                                                                                                   Attn: William A. Catlett
                                                                                                   Dill Bamvakais Building
                                                                                                   9939 Gravois Road
Counsel to William A. Catlett, L.L.C.                     William A. Catlett, L.L.C.               St. Louis MO 63123                                                   william@catlett.biz            Email
                                                                                                   ATTN: PETE HARTLEY
                                                          Wound Care Management, LLC D/B/A         16065 LAMONTE DRIVE
Top 30 Largest Unsecured Creditors                        Medcentris                               HAMMOND LA 70403                                                                                    Overnight Mail
                                                                                                   Attn: Robert S. Brady and Sean T. Greecher
                                                                                                   Rodney Square                                                        bankfilings@ycst.com
                                                                                                   1000 North King Street                                               rbrady@ycst.com
Counsel to Select Medical Corporation                     Young Conaway Stargatt & Taylor, LLP     Wilmington DE 19801                                                  sgreecher@ycst.com             Email




          In re: Promise Healthcare Group, LLC, et al .
          Case No. 18-12491 (CSS)                                                                                Page 7 of 7
Case 18-12491-CSS   Doc 1794   Filed 03/25/20   Page 11 of 16




                        Exhibit B
                                                                           Case 18-12491-CSS                          Doc 1794                        Filed 03/25/20                 Page 12 of 16
                                                                                                                                       Exhibit B
                                                                                                                              Attorneys General Service List
                                                                                                                                Served as set forth below



MMLID                             NAME                              ADDRESS 1                     ADDRESS 2                    ADDRESS 3                 ADDRESS 4          CITY      STATE    POSTAL CODE                  EMAIL                                  METHOD OF SERVICE
7037642   STATE   OF   ARIZONA ATTORNEY GENERAL                                                                                                                                                              aginfo@azag.gov                      Email
7037643   STATE   OF   CALIFORNIA ATTORNEY GENERAL                                                                                                                                                           bankruptcy@coag.gov                  Email
7037653   STATE   OF   FLORIDA ATTORNEY GENERAL           ATTN: BANKRUPTCY DEPARTMENT   THE CAPITOL, PL 01                                                             TALLAHASSEE   FL       32399-1050                                          Overnight Mail
7037654   STATE   OF   KANSAS ATTORNEY GENERAL            ATTN: BANKRUPTCY DEPARTMENT   120 SW 10TH AVE., 2ND FLOOR                                                    TOPEKA        KS       66612-1597                                          Overnight Mail
7037646   STATE   OF   LOUISIANA ATTORNEY GENERAL                                                                                                                                                            ConsumerInfo@ag.state.la.us          Email
7037656   STATE   OF   MISSISSIPPI ATTORNEY GENERAL       ATTN: BANKRUPTCY DEPARTMENT   WALTER SILLERS BUILDING       550 HIGH STREET, SUITE 1200       P.O. BOX 220   JACKSON       MS       39201                                               Overnight Mail
7037647   STATE   OF   MISSOURI ATTORNEY GENERAL                                                                                                                                                             attorney.general@ago.mo.gov          Email
7037649   STATE   OF   TEXAS ATTORNEY GENERAL                                                                                                                                                                public.information@oag.state.tx.us   Email
7037650   STATE   OF   UTAH ATTORNEY GENERAL                                                                                                                                                                 uag@utah.gov                         Email




           In re: Promise Healthcare Group, LLC, et al.
           Case No. 18-12491 (CSS)                                                                                                      Page 1 of 1
Case 18-12491-CSS   Doc 1794   Filed 03/25/20   Page 13 of 16




                        Exhibit C
                                         Case 18-12491-CSS    Doc 1794      Filed 03/25/20   Page 14 of 16

                                                                    Exhibit C
                                                         Agenda Respondents Service List
                                                                Served via Email

                             NAME                                   NOTICE NAME                                EMAIL
  Buchalter                                            Attn: Mary H. Rose                    mrose@buchalter.com
  Law Office of Gia Kosmitis, APLC                     Attn: Gia Kosmitis                    sbonney@kosmitis.com; giak@kosmitis.com
  Loizides, P.A.                                       Attn: Christopher D. Loizides         loizides@loizides.com
  Wilkes & McHugh                                      Attn: Rainey Booth                    rbooth@wilkesmchugh.com




In re: Promise Healthcare Group, LLC, et al.
Case No. 18-12491 (CSS)                                             Page 1 of 1
Case 18-12491-CSS   Doc 1794   Filed 03/25/20   Page 15 of 16




                        Exhibit D
                                                          Case 18-12491-CSS                  Doc 1794           Filed 03/25/20      Page 16 of 16

                                                                                                      Exhibit D
                                                                                            Supplemental Email Service List
                                                                                                  Served via Email


                       NAME                                                         NOTICE NAME                                                                EMAIL
Arent Fox LLP                                           Attn: Robert M. Hirsh                                             robert.hirsh@arentfox.com
Arent Fox LLP                                           Attn: Andrew I. Silfen and Beth M. Brownstein                     andrew.silfen@arentfox.com; beth.brownstein@arentfox.com
Ascher & Associates, P.C.                               Attn: Ralph Ascher, Esquire                                       ralphascher@aol.com
Barnes & Thornburg LLP                                  Attn: David M. Powlen & Kevin G. Collins                          david.powlen@btlaw.com; kevin.collins@btlaw.com
Barness & Barness LLP                                   Attn: Daniel I. Barness                                           Daniel@BarnessLaw.com
Bayard, P.A.                                            Attn: Justin R. Alberto, Erin R. Fay, & Gregory J. Flasser        jalberto@bayardlaw.com; efay@bayardlaw.com; gflasser@bayardlaw.com
Benesch, Friedlander, Coplan & Aronoff LLP              Attn: Jennifer R. Hoover, Kevin M. Capuzzi                        jhoover@beneschlaw.com; kcapuzzi@beneschlaw.com
Bernstein-Burkley, P.C.                                 Attn: Lara S. Martin, Esq.                                        lmartin@bernsteinlaw.com
Bielli & Klauder, LLC                                   Attn: David M. Klauder                                            dklauder@bk-legal.com
Blank Rome LLP                                          Attn: Kenneth J. Ottaviano, Paige Barr Tinkham                    kottaviano@blankrome.com; ptinkham@blankrome.com
Blank Rome LLP                                          Attn: Victoria A. Guilfoyle                                       guilfoyle@blankrome.com
Bovarnick and Associates, LLC                           Attn: Robert M. Bovarnick                                         RBovarnick@rbovarnick.com
Breazeale, Sachse & Wilson, LLP                         Attn: Joseph P. Titone                                            joseph.titone@bswllp.com
Buchalter, A Professional Corporation                   Attn: Pamela K. Webster, Esq.                                     pwebster@buchalter.com
Buchanan Ingersoll & Rooney PC                          Attn: Mary F. Caloway, Esquire                                    mary.caloway@bipc.com
Burr & Forman LLP                                       Attn: J. Cory Falgowski, Esquire                                  jfalgowski@burr.com
Burr & Forman LLP                                       Attn: Patrick Warfield, Esquire                                   pwarfield@burr.com
California Office of the Attorney General               Attn: Kenneth K. Wang                                             kenneth.wanh@doj.ca.gov
Cardinal Health Pharma                                  ATTN: TYRONZA WALTON                                              Tyronza.Walton@cardinalhealth.com
Costell & Cornelius Law Corp                            Attn: Alexandre I. Cornelius, Esq. and Summer Saad, Esq.          acornelius@costell-law.com; ssaad@costell-law.com




        In re: Promise Healthcare Group, LLC, et al .
        Case No. 18-12491 (CSS)                                                                        Page 1 of 1
